Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Deborah S. Cox appeals the district court’s order granting Lowe’s Home Centers, LLC’s summary judgment motion on her age discrimination claims, brought pursuant to the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.A. §§ 621 to 634 (West 2008 & Supp. 2015); and North Carolina’s Equal Employment Practices Act, N.C. Gen. Stat. §§ 143.422.1 to 143.422.3 (2015). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment, Cox v. Lowe’s Home Ctrs., LLC, No. 3:14-cv-00679-MOC-DCK (W.D.N.C. Nov. 17, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED